Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Claims 1-7 are rejoined and Claim 2 (lines 2, 8-9) and Claim 3 (line 2) have been corrected for minor informalities.

Claims 8-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2. (currently amended) The fabrication method according to claim 1, wherein forming the plurality of first isolation structures includes: 
forming a first mask layer on the substrate, on the first doped region, and on the second doped region, wherein the first mask layer includes a plurality of first mask openings exposing the second doped region; 
etching the second doped region by using the first mask layer as a mask, to form first isolation openings; and 
forming the plurality of first isolation structures in the first isolation openings, wherein each of the plurality of first isolation structures fills up a corresponding first isolation opening.  
3. (currently amended) The fabrication method according to claim 1, wherein: the plurality of first isolation structures is made of a material including SiO2, SiNOx, or a combination thereof.

Reasons for Allowance
The examiner’s statement of reasons for allowance is given on pp. 9-12 of applicant’s remarks filed on 05 September 2021.
Shinohara et al. US 2017/0047338, cited here as analogous art, Fig. 3 discloses a semiconductor device including 
"a third doped region NWR in a second doped region NOR between each two adjacent first isolation structures of the plurality of first isolation structures and under the plurality of first isolation structures, each two adjacent first isolation structures of the plurality of first isolation structures being isolated from each other by the third doped region NWR, wherein the third doped region is doped with third doping ions.
Shinohara et al. does not disclose, teach or fairly suggest the third doped region to have a conductivity type opposite to the conductivity type of the second doping ions" as recited in claim 8 in combination with the remaining elements.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898